      Case 4:18-cr-06012-SMJ     ECF No. 197     filed 08/31/20   PageID.1177 Page 1 of 4

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


1                                                                     Aug 31, 2020
                                                                          SEAN F. MCAVOY, CLERK
2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 4:18-cr-06012-SMJ-1
5
                                Plaintiff,        ORDER DENYING
6                                                 DEFENDANT’S MOTION FOR
                  v.                              RECONSIDERATION
7
     MICHAEL PETER SPITZAUER,
8
                                Defendant.
9

10         Before the Court, without oral argument, is Michael Peter Spitzauer’s pro se

11   Motion for Reconsideration of Denial of 2255 Motion, ECF No. 194. Spitzauer asks

12   the Court to reconsider its August 3, 2020 order denying his 28 U.S.C. § 2255

13   motion to vacate, set aside, or correct his sentence, ECF No. 193. Having reviewed

14   the file and relevant legal authorities, the Court denies Spitzauer’s motion for

15   reconsideration.

16         Reconsideration “is an ‘extraordinary remedy’ usually available only when

17   (1) the court committed manifest errors of law or fact, (2) the court is presented with

18   newly discovered or previously unavailable evidence, (3) the decision was

19   manifestly unjust, or (4) there is an intervening change in the controlling law.”

20   Rishor v. Ferguson, 822 F.3d 482, 491–92 (9th Cir. 2016) (quoting Allstate Ins. Co.




     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION – 1
      Case 4:18-cr-06012-SMJ     ECF No. 197    filed 08/31/20   PageID.1178 Page 2 of 4




1    v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)); McDowell v. Calderon, 197 F.3d

2    1253, 1255 n.1 (9th Cir. 1999) (en banc). Spitzauer fails to meet this standard.

3           Spitzauer merely reiterates the claims he made in his § 2255 motion—that

4    the Government withheld exculpatory evidence from an interview with Judith

5    Calhoun and that his attorney, Mr. Adam R. Pechtel, told him an inaccurate

6    sentencing range that resulted in Spitzauer entering a guilty plea. ECF Nos. 183,

7    194.

8           First, Spitzauer does provide additional detail as to the alleged exculpatory

9    evidence contained in the second interview with Ms. Calhoun. ECF No. 194 at 3–

10   6. Spitzauer explains that he found out about this interview through a “mutual

11   friend” of him and Ms. Calhoun, Steve Eliott. Id. at 3. Spitzauer states the Ms.

12   Calhoun told the Government that he did not have any knowledge or involvement

13   in obtaining the false Birth Certificate, and that Ms. Calhoun told Defendant that it

14   was “legit and accurate.” Id. at 4. According to Spitzauer, Mr. Eliot stated that Ms.

15   Calhoun told the Government that she had put together the Passport application for

16   filing without telling Spitzauer. Id. But Mr. Eliott’s supposed statements are not

17   “newly discovered or previously unavailable,” so the Court may not consider them

18   here. See Rishor, 822 F.3d at 491–92. Additionally, the Court’s decision was not

19   “manifestly unjust” because Defendant had a full and fair opportunity to present

20



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION – 2
         Case 4:18-cr-06012-SMJ   ECF No. 197    filed 08/31/20   PageID.1179 Page 3 of 4




1    this evidence.1 See id. As explained in the Court’s order denying his 28 U.S.C. §

2    2255 motion, Spitzauer has failed to set forth a Brady violation. ECF No. 193 at 6.

3            Second, Spitzauer has not presented new evidence regarding his ineffective

4    assistance of counsel claim. Even if Mr. Pechtel told Sptizauer that the sentencing

5    range had he gone to trial was sixty-two to seventy-two months, that advice would

6    not amount to a gross mischaracterization of the likely outcome. Spitzauer has thus

7    failed to set forth an ineffective assistance of counsel claim.

8            Because Spitzauer fails to demonstrate a manifest error of law or fact, newly

9    discovered or previously unavailable evidence, a manifestly unjust decision, or an

10   intervening change in controlling law, the Court declines to reconsider its denial of

11   his § 2255 motion.

12           The Court finds that Spitzauer has not made “a substantial showing of the

13   denial of a constitutional right,” 28 U.S.C. § 2253(b)(2), because “jurists of reason

14   could [not] disagree with the [Court]’s resolution of his constitutional claims or . . .

15   conclude the issues presented are adequate to deserve encouragement to proceed

16   further,” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v. Cockrell,

17   537 U.S. 322, 327 (2003)). Therefore, the Court declines to issue a certificate of

18
     1
       Spitzauer argues that he did not have a fair opportunity to present this evidence,
19   because he was unaware that he could file a reply. ECF No. 194 at 1–2. Pro se
     status, though, “does not excuse a criminal defendant from complying with the
20   procedural or substantive rules of the court.” U.S. v. Flewitt, 874 F.2d 669, 675 (9th
     Cir. 1989).


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION – 3
      Case 4:18-cr-06012-SMJ    ECF No. 197    filed 08/31/20   PageID.1180 Page 4 of 4




1    appealability. See Fed. R. App. P. 22(b)(1); 28 U.S.C. § 2253(c)(1)(B).

2          Accordingly, IT IS HEREBY ORDERED:

3          1.    Spitzauer’s Motion for Reconsideration of Denial of 2255 Motion,

4                ECF No. 194, is DENIED.

5          2.    A certificate of appealability is DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to the pro se movant and all counsel.

8          DATED this 31st day of August 2020.

9                       _________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION – 4
